Detailed Action

►	The applicant's response (filed 28 OCT 2021) to the Office Action has been entered. Following the entry of the claim amendment(s), Claim(s) 1-12 is/are pending.  Rejections and/or objections not reiterated from the previous office action are hereby withdrawn. The following rejections and/or objections are either newly applied or reiterated. They constitute the complete set presently being applied to the instant application.


► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

►	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 1-7 and 10-11 remain  rejected under 35 U.S.C. 103 as being unpatentable over Luo et al [WO 2015/179404 — hereinafter “Luo”] in view of Cho et al. [PLOS One 9(9) :e108095 (SEP 2014) — hereinafter “Cho”] and/or Tilgner et al.[ G3 :Genes|Genomes|Genetics 3:387 (MAR 2013) — hereinafter “Tilgner” ] and/or Ramköld et al.[Nature Biotechnology 30(8) : 777-782 (2012) — hereinafter “Ramköld ”].



►	Claim(s) 8 remains rejected under 35 U.S.C. 103 as being unpatentable over Luo in view of Cho and/or Tilgner and/or Ramköld for the reason(s) outlined above and futher in view of Domon et al. [Science 312 : 212(APR 2006) — hereinafter “Domon”].

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luo in
view of of Cho and/or Tilgner and/or Ramköld for reason(s) applied above against Claim 1 and
further in view of Applicant's admitted state of the prior art (e.g., instant application at
paragraphs 0041-0057).

Response to  Applicant’s Amendment / Arguments

15.	Applicant's arguments with respect to the claimed invention have been fully and carefully considered but are not deemed to be persuasive.

	The applicant has traversed to 103 rejection of Claims 1-7 and 10-11 arguing that Luo only disclose a method that involves determining the presence of cDNA splice variants in abnormal samples and control sample (citing Luo at paras 9, 55-57 and 106-108) – not the presence of neopeptides that are translated from splce variants, as set forth in Claim 1. The applicant then states “Notably, paras 60-62 of Luo,   are directed to methods of assessing resistance to a therapeutic agent in a subject diagnosed with prostate cancer, methods for determining a therapeutic regimen for a subject diagnosed with castration-resistant prostate cancer, and methods for treating a subject diagnosed with castration-resistant prostate cancer, respectively, and are not directed to methods for identifying a neopeptides. The examiner  agrees, in part, with this characterization of the teaching of Luo except  in the examiner’s opinion, it is clear from the Luo disclosure that these inventors envisioned the detection of Androgen Receptor (i.e. AR) variants/mutants (e.g AR-V7) at both the RNA level  (i.e. mRNA level) and/or the protein level (i.e. the detection of neopeptides (biomarkers) – proteins found in patients with  prostate cancer  i.e. treatment resistant prostate cancer) but not normal subjects.  Note especially, para  60-61 and the type in bold and underlined wherein Luo teach 

[0060] Disclosed herein are methods of assessing resistance to a therapeutic 
agent in a subject diagnosed with prostate cancer comprising the detection of 
an AR variant or mutation, such as AR-V7, in a bodily fluid of a subject 
diagnosed with prostate cancer.  For example, the presence of AR-V7 indicates 
resistance to a therapeutic agent or lack of resistance to difference 
therapeutic agents.  The prostate cancer may be castration-resistant prostate 
cancer and the therapeutic agent may comprise at least one taxane, enzalutamide 
or abiraterone, or other therapeutic agents known to those of skill in the art.  
The bodily fluid may be plasma, serum, or peripheral blood, or other bodily 
fluids.  The bodily fluid, for example, plasma, serum or peripheral blood, may 
comprise circulating tumor cells (CTC).  The bodily fluid may be collected at 
multiple time points, before diagnosis, following diagnosis of prostate cancer 
or during the course of treatment: at baseline, at a clinical/biochemical 
response, and at a clinical/radiographic progression.  The clinical/biochemical 
response may comprise measurement of prostate specific antigen and the 

progression, including but not limited to worsening disease-related symptoms, 
cancer-related complications, radiologic progression, enlargement in sum 
diameter of soft-tissue target lesions, increase in number of bone lesions, or 
death.  The presence of AR-V7 is determined by detection assays known those 
skilled in the art, such as protein or peptide detection methods and/or 
molecular biological detection, including but not limited to RNA-seq, PCR, 
qRT-PCR, sequencing, Northern, Southern or Western blots, chip arrays, and 
antibody assays.  In certain embodiments, AR-V7 can be detected with primers or 
labeled probes, which may comprise one or more of SEQ ID NOS: 1-2 (AR-V7 
(forward) 5'-CCATCTTGTCGTCTCGGAAATGTTA-3' SEQ ID NO: 1; AR-V7 (reverse) 
5'-TTGAATGAGGCAAGTCAGC-CTTTCT-3' SEQ ID NO:2).  In certain embodiments, the 
methods further comprise measuring the amount of AR-FL, and comparing the 
amount of AR-V7 and AR-FL, in such embodiments, detecting or measuring the 
amount of AR-FL may comprises the use of primers or labeled probes, which may 
comprise one or more of SEQ ID NOS: 3-4 (AR-FL (forward) 
5'-CAGCCTATTGCGAGAGAGCTG-3' SEQ ID NO:3; AR-FL (reverse) 
5'-GAAAGGATCTGGGCACTTGC-3' SEQ ID NO:4). 
 

[0061] Disclosed herein are methods for determining a therapeutic regimen for a 
subject diagnosed with castration-resistant prostate cancer comprising, 
detecting the presence of AR-V7 in a bodily fluid of a subject diagnosed with 
prostate cancer, wherein the bodily fluid comprises circulating tumor cells, 
and wherein the detection of AR-V7 indicates that the patient has prostate 
cancer that is resistant to treatment by certain therapeutic agents. 
 
As noted in the rejection set forth in the non-final Office Action mailed 08 JUL 2021 Luo do not teach RNA-seq using long–read mRNA sequencing. However as noted previously long-read mRNA-seq was known as were the advantages of this technique over conventional RNA-seq, see at least the abstract of Cho. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to substitute the long-read 
mRNA—seq of any  Cho or Tilgner or Ramköld for the conventional RNA-seq taught by Luo. Please note that substitution of one known second method/reagent with known properties for a first known method/reagent with known properties would have been prima facie obvious to thePHOSITA at the time of the invention in the absence of an unexpected result. As regards the
motivation to make the substitution recited above, the motivation to combine arises from the
expectation that the prior art elements will perform their expected functions to achieve their
expected results when combined for their common known purpose. Support for making this
obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the
SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

As regards the rejection Claim(s) 8-9 and 12  the applicant argues that these claims  are patentable because the 103 rejection of Claim 1-7 and 10-11 is improper for the reason(s) outlined above and in the remarks. Because this traversal is not deemed persuasive for the reasons recited herein, these Claims 8-9 and 12 remain rejected for the reason(s) of record.
Conclusion

C1.	THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.                                          


C2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETHAN C WHISENANT/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        ethan.whisenant@uspto.gov